ON MOTION FOB EEHEAEING.
Mr. Justice Brown
delivered the opinion of the court.
The motion for rehearing is granted and the judgment of this court is set aside, our opinion heretofore filed is withdrawn and this opinion is substituted therefor.
By an Act of the Thirtieth Legislature, approved March 5, 1907 (Special Laws, 30th Leg., p. 176), the citizens of certain territory in Swisher County were authorized to organize a school district to be known as “Tulia Independent School District.” The district was organized in accordance with the statute and the trustees duly elected and qualified. The trustees submitted to the people the proposition whether the district should issue $15,000 of bonds for the purpose of erecting and equipping free school buildings. This proposition was carried by a two-thirds vote of the qualified voters of that district. After the result was declared the trustees of the school district levied a tax of twenty-five cents on the one hundred dollars valuation of property in the district for the purpose of paying the interest upon and creating a sinking fund for the said bonds. The levy of the tax was not submitted to the people. Subsequently the board of trustees submitted to the voters the proposition whether the board should be empowered to annually assess, levy and collect a tax for the support and maintenance of the public free schools of the district at a rate not exceeding one-half of one percent of the value of the property subject to the tax. This proposition was adopted by the people by a two-thirds vote, and subsequently the board levied fifty cents on the one hundred dollars valuation for the support and maintenance of free schools in that district, making in all a tax of seventy-five cents on the one hundred dollars valuation of property. The board issued $8,000 in par value of the bonds authorized, which bonds were sold before the filing of this suit, and the officers were preparing to issue the additional bonds and to collect the tax of seventy-five cents, in the aggregate, on the one hundred dollars valuation of property when an injunction was sued out for the purpose of preventing that procedure.
*500It is unnecessary for us to discuss the questions which were involved when the suit was instituted, because the adoption of the amendments to the Constitution hereafter referred to renders those questions immaterial. We will say, however, that the levy of the tax of seventy-five cents on the one hundred dollars valuation of property was void, because it was in excess of twenty cents on the one hundred dollars authorized by article 7, section 3, of the Constitution of the State of Texas. Snyder v. Baird Independent School District, 102 Texas, 4.
In the case above cited we did not hold that the law which created the district was void, nor did we hold that the bonds issued by the district were void, but simply held that the tax levied was in excess of the amount authorized by the Constitution, therefore the tax levy itself was void. That case was presented on certified question and it was not within the purview of the question to determine what rate of tax that district might have' levied, therefore we did not decide whether it had the power to levy as much as twenty cents on the one hundred dollars valuation. We say this in explanation of the opinion, because of the misconception of its scope.
The Thirty-first Legislature submitted to the people for their adoption, and which was adopted, an amendment to article 7, section 3, of the Constitution, which reads:
“Sec. 3. One-fourth of the revenue derived from the State occupation taxes and a poll tax of $1 on every male inhabitant of this State between the ages of 21 and 60 years shall be set apart annually for the benefit of the public free school, and in addition thereto there shall be levied and collected an annual ad valorem State tax of such an amount, not to exceed twenty cents on the one hundred dollar valuation, as with the available school fund arising from all other sources, will be sufficient to maintain and support the public free schools of this State for a period of not less than six months in each year, and the Legislature may also provide for the formation of school districts by general or special law, without the local notice required in other cases of special legislation, and all such school districts, whether created by general or special law, may embrace parts of two or more counties. And the Legislature shall be authorized to pass laws for the assessment and collection of taxes in all said districts and for the management and control of the public school or schools of such districts, whether such districts are composed of territory wholly within a county or in parts of two or more counties. And the Legislature may authorize an additional ad valorem tax to be levied and collected within all school districts, heretofore formed or hereafter formed, for the further maintenance of public free schools, and the erection and equipment of school buildings therein, provided that a majority of the qualified property taxpaying voters of the district, voting at an election to be held for that purpose, shall vote such tax, not to exceed in any one year fifty cents on the one hundred dollars valuation of the property subject to taxation in such district, but the limitation upon the amount of school district tax herein authorized shall not apply to incorporated *501cities or towns, constituting separate and independent school districts.”
It will be seen that the rate of taxation which the Legislature may authorize the district to levy was increased from twenty to fifty cents on the one hundred dollars valuation of property.
Another amendment to article 7 was submitted and adopted which added thereto section 3a, from which we copy the following important provisions:
“Sec. 3 a. Every school district heretofore formed, whether formed under the general law or by special Act, and whether the territory embraced within its boundaries lies wholly within a single county or-partly in two or more counties, is hereby declared to be, and from its formation to have been a valid and lawful district.
“All bonds heretofore issued by any such district which have been approved by the Attorney-General and registered by the Comptroller are hereby declared to be, and at the time of their issuance to have been, issued in conformity with the Constitution and laws of this State, and any and all such bonds are hereby in all things validated and declared to be valid and binding obligations upon the district or districts issuing the same.
“Each- such district is hereby. authorized to, ‘ and shall, annually levy and collect an ad valorem tax sufficient to pay the interest on all such bonds and to provide a sinking fund sufficient to redeem the same at maturity not to exceed such a rate as may be provided by law under other provisions of this Constitution. And all trustees heretofore elected in districts made up from more than one county are hereby declared to have been duly elected, and shall be and are hereby named as trustees .of their respective districts, with power to levy the taxes herein authorized until their successors shall be duly elected and qualified as is or may be provided by law.”
The levies of taxes made by the trustees of the Tulia Independent School District of twenty-five cents and another of fifty cents on the one hundred dollars valuation of property in that district was each void, because each amount so levied was in excess of the limitation placed upon the power of such districts by section 3, article 7, of the Constitution of the State, as it then was. Neither of the two amendments to the Constitution copied above purport to make valid the levies of taxes in such districts where they were by the provisions of the Constitution invalid, therefore the levies made by’ the trustees in the Tulia School District are still void and can not be enforced.
The amendment to the Constitution, article 7, section 3, first above copied, simply enlarges the power of the Legislature and of the people of such school districts for the future, but does not in any way affect transactions of that character which had previously occurred.
The amendment which added section 3a to article 7 of the Constitution deals exclusively with the validity of existing districts and with bonds theretofore issued by such districts and which had been approved by the Attorney-General of the State and registered by the Comptroller. That amendment validated the law which ere*502ated the district of Tulia, if indeed it was invalid, and also made valid the bonds issued by such school district, which had been approved by the Attorney-General prior to the adoption of the said amendment. It appears that the issue of $15,000 of bonds was authorized by a vote of the people and that $8,000 of such bonds had been sold before the institution of this suit. It does not appear from the evidence affirmatively that these bonds had been approved by the Attorney-General. The effect of the amendment upon this case is that it leaves the levies of taxes which were enjoined in the first instance invalid and makes valid only so much of the bonds issued as was approved by the Attorney-General and registered by the Comptroller prior to the adoption of that amendment. The trustees of that district are authorized by the last amendment to the Constitution to levy a tax sufficient to pay the interest on the bonds which were made valid and also to create a sinking fund sufficient to discharge the said bonds at their maturity, which taxes shall not exceed such rate as may be provided by law.
It is ordered that the judgment of the Court of Civil Appeals be affirmed.